DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on February 17, 2021.
In response to Applicant’s amendment of the claims, all of the 101 rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
With respect to the 103 rejection of claim 11, Applicant argues that paragraph [0077] of McDonald does not disclose the situation in which a redeemed ticket may be changed back to an unredeemed ticket.  Examiner disagrees.  Paragraph [0077], in its entirety, states:  “FIG. 9 is an example of an electronic ticket that is in the redeemed 207 state. In some embodiments, when an electronic ticket 108 transitions to the redeemed 207 state the electronic ticket 108 may be persisted or maintained permanently as redeemed 207 on the mobile device 400 and may never be allowed to change from the 
Examiner believes that the rest of Applicant’s arguments are not applicable in light of the amendments to the prior art rejections, below in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikka, US 20150356466 A1, in view of Downy, US 20160335564 A1, in further view of McDonald, US 20170206474 A1.
As per Claims 1 and 14-15, Parikka discloses:
- a non-transitory computer-readable medium storing an information processing program that, when executed by at least one processor of an information processing terminal, causes the information processing terminal to perform a (information processing) method (paragraphs [0005]-[0006]; paragraph [0022]);
- acquiring ticket data (paragraphs [0061]-[0062]);
- first displaying an electronic ticket and an operating status, the electronic ticket being associated with the ticket data (Figure 3d; paragraph [0060]; paragraphs [0061]-[0062]);
- allowing the information processing terminal to receive (or accept) an operation for changing the operation status based on a condition corresponding to the ticket data being satisfied (abstract; paragraph [0007]; paragraph [0010]; paragraph [0062]);
- changing the operation status to an operated state in response to the operation for changing the operation status (abstract; paragraph [0007]; paragraph [0010]; paragraph [0062]);

- transmitting a usage status change request for changing a usage status of the ticket data (paragraph [0004]; paragraph [0059]; paragraph [0071]);
- wherein making a usage status change corresponds to the usage status change request being transmitted (paragraph [0004]; paragraph [0059]; paragraph [0071]).
Parikka fails to disclose transmitting a usage status change request for changing a usage status of the ticket data in response to displaying the changed operating status.  Downy discloses transmitting a usage status change request for changing a usage status of the ticket data in response to displaying the changed operating status (paragraphs [0103]-[0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parikka such that the invention transmits a usage status change request for changing a usage status of the ticket data in response to displaying the changed operating status, as disclosed by Downy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Parikka fails to disclose wherein the usage status is not changed if the operation status is the operated state.  McDonald discloses wherein the usage status is not changed if the operation status is the operated state (paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the usage status is not changed if the operation status is the operated state, as disclosed by McDonald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Parikka further discloses wherein the condition is whether a current time is within a time period corresponding to the ticket data (paragraph [0021]; paragraph [0040]).

As per Claim 5, Parikka further discloses wherein the method further comprises determining whether or not communication is possible before the transmitting; and the transmitting transmits the usage status change request in response to determining communication is possible (paragraph [0004]; paragraph [0059]; paragraph [0071]).

As per Claim 6, the modified Parikka fails to disclose displaying a first object corresponding to the electronic ticket, the first object being different from a second object associated with another electronic ticket, and the electronic ticket and the other electronic ticket corresponding to different events.  McDonald further discloses displaying a first object corresponding to the electronic ticket, the first object being different from a second object associated with another electronic ticket, and the electronic ticket and the other electronic ticket corresponding to different events (Figure 7; paragraph [0068]; paragraph [0141]; paragraph [0163]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the invention displays a first object corresponding to the electronic ticket, the first object being different from a second object associated with another electronic ticket, and the electronic ticket and the other electronic ticket corresponding to different events, as disclosed by McDonald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Parikka further discloses wherein the object includes an object that dynamically changes in response to an operation of a user (Figure 3d; abstract; paragraph [0007]; paragraph [0010]; paragraph [0060]; paragraphs [0061]; paragraph [0062]). 



As per Claim 10, Parikka further discloses indicating the operation status of the ticket on the display (Figure 3d; abstract; paragraph [0007]; paragraph [0010]; paragraph [0060]; paragraphs [0061]; paragraph [0062]); wherein the action is redeeming the ticket (Figure 3d; abstract; paragraph [0007]; paragraph [0010]; paragraph [0060]; paragraphs [0061]; paragraph [0062]).
The modified Parikka fails to disclose preventing a change in the operation status to an unoperated state after the operation status of the electronic ticket has been changed to the operated state.  McDonald further discloses preventing a change in the operation status to an unoperated state after the operation status of the electronic ticket has been changed to the operated state (paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the invention prevents a change in the operation status to an unoperated state after the operation status of the electronic ticket has been changed to the operated state, as disclosed by McDonald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, Parikka further discloses indicating the operation status of the ticket on the display (Figure 3d; abstract; paragraph [0007]; paragraph [0010]; paragraph [0060]; paragraphs [0061]; paragraph [0062]).
The modified Parikka fails to disclose wherein the operation status of the electronic ticket is changed to an unoperated state in response to acceptance of another operation after the operation status of the electronic ticket was in the operated state.  McDonald further discloses wherein the operation status of the electronic ticket is changed to an unoperated state in response to acceptance of another operation after the operation status of the electronic ticket was in the operated state (paragraph [0077] (allows redeemed ticket to be changed back in some embodiments)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the operation status of the electronic ticket is changed to an unoperated state in response to acceptance of another operation after the operation status of the electronic ticket was in the operated state, as disclosed by McDonald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Parikka further discloses wherein the operation is associated with the ticket data in advance (paragraph [0047]). 

As per Claim 13, Parikka further discloses wherein the operation is one of an operation input to a screen of the information processing terminal, a voice input, or a character input (paragraph [0017]; paragraph [0021]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikka in view of Downy in further view of McDonald in further view of Kiss, US 20170094512 A1.
As per Claim 2, the modified Parikka fails to disclose retrying transmission of the communication at time intervals in response to failure of the transmitting.  Kiss discloses retrying transmission of the communication at time intervals in response to failure of the transmitting (paragraph [0005]; paragraph [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the invention retries transmission of the communication at time intervals in response to failure of the transmitting, as disclosed by Kiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, the modified Parikka fails to disclose retrying transmission of the communication a number of times in response to failure of the transmitting.  Kiss discloses retrying transmission of the communication a number of times in response to failure of the transmitting (paragraph [0005]; paragraph [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the invention retries transmission of the communication a number of times in response to failure of the transmitting, as disclosed by Kiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikka in view of Downy in further view of McDonald in further view of Faaborg, US 20170153810 A1.
As per Claim 9, Parikka further discloses indicating the operation status of the ticket on the display (Figure 3d; abstract; paragraph [0007]; paragraph [0010]; paragraph [0060]; paragraphs [0061]; paragraph [0062]); wherein the action is redeeming the ticket (Figure 3d; abstract; paragraph [0007]; paragraph [0010]; paragraph [0060]; paragraphs [0061]; paragraph [0062]).
The modified Parikka fails to disclose wherein the ticket redemption action cannot be undone.  McDonald further discloses wherein the ticket redemption action cannot be undone (paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the ticket redemption action cannot be undone, as disclosed by McDonald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Parikka fails to disclose displaying a notification that the action cannot be canceled immediately before the action is to be made.  Faaborg discloses displaying a notification that the action cannot be canceled immediately before the action is to be made (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Parikka such that the invention displays a notification that the action cannot be canceled immediately before the action is to be made, as disclosed by Faaborg, since the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dubuc, US 20150235145 A1 (open ticketless travel services).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628